UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/09 The following N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements. Separate N-Q Forms will be filed for these series, as appropriate. Systematic International Equity Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Systematic International Equity Fund January 31, 2009 (Unaudited) Common Stocks98.9% Shares Value ($) Australia5.0% AXA Asia Pacific Holdings 7,350 21,774 BHP Billiton 400 7,532 Brambles 5,880 25,131 Coca-Cola Amatil 4,245 24,568 Cochlear 677 25,158 Computershare 5,489 24,940 Foster's Group 7,859 27,109 James Hardie Industries 6,990 17,184 Lion Nathan 6,506 33,584 Santos 3,650 32,791 Westfield Group 3,980 30,168 Austria.7% Flughafen Wien 439 17,622 Verbund-Oesterreichische Elektrizitaetswirtschafts, Cl. A 600 23,024 Belgium2.4% Ackermans & Van Haaren 370 16,226 Bekaert 250 14,571 Delhaize Group 481 31,040 Mobistar 550 40,464 UCB 231 7,209 Umicore 1,050 19,642 China.5% Tencent Holdings 4,400 Denmark.3% Novo Nordisk, Cl. B 275 Finland1.7% Konecranes 1,635 25,184 Nokia 1,735 21,304 Sampo, Cl. A 1,900 30,580 Tietoenator 1,540 17,490 France9.5% Air Liquide 528 38,558 AXA 840 13,138 Bouygues 770 26,383 CNP Assurances 409 27,302 Eutelsat Communications 1,112 23,813 Fonciere des Regions 317 19,418 France Telecom 565 12,703 GDF SUEZ 349 13,437 Hermes International 301 30,408 Iliad 297 24,756 Maurel et Prom 1,706 16,099 Neopost 320 25,839 Nexans 340 19,618 Sanofi-Aventis 1,223 69,034 Societe Des Autoroutes Paris-Rhin-Rhone 300 17,132 Total 1,200 60,191 Ubisoft Entertainment 900 a 12,757 Vallourec 260 25,595 Wendel 340 13,278 Zodiac 760 27,578 Germany6.3% Allianz 129 10,918 BASF 1,624 47,243 Daimler 680 19,155 Deutsche Boerse 510 25,794 E.ON 870 28,116 Fresenius Medical Care & Co. 917 41,106 Muenchener Rueckversicherungs 425 56,430 Norddeutsche Affinerie 629 18,991 RWE 87 6,781 Salzgitter 280 20,464 Siemens 381 21,455 Solarworld 630 13,382 ThyssenKrupp 720 14,695 United Internet 536 3,905 Volkswagen 34 10,859 Greece.8% OPAP 1,400 Hong Kong2.9% Cheung Kong Holdings 4,000 37,095 CLP Holdings 7,000 47,452 Hang Lung Group 9,000 29,179 Hutchison Whampoa 5,000 25,503 Wheelock & Co. 10,000 17,601 Ireland.5% Kerry Group, Cl. A 1,461 Italy1.5% Atlantia 1,400 20,525 ENI 872 18,579 Fondiaria-SAI 1,070 16,769 Lottomatica 1,270 23,481 Japan23.0% Acom 800 28,012 Astellas Pharma 1,000 37,709 Bank of Kyoto 3,000 31,351 Central Japan Railway 5 35,566 Chubu Electric Power 1,400 39,779 eAccess 41 27,745 Electric Power Development 1,000 38,431 Gunma Bank 6,000 34,661 Hankyu Hashin Holdings 8,000 43,811 Hiroshima Bank 5,000 21,124 Hokuhoku Financial Group 17,000 33,577 Itochu 3,000 14,546 Iyo Bank 2,000 23,528 Japan Steel Works 2,000 21,463 JGC 1,000 14,139 Kansai Electric Power 1,500 41,104 KDDI 8 49,989 KK daVinci Holdings 45 a 1,615 Kyushu Electric Power 1,300 33,873 Mitsubishi Estate 2,000 26,142 Mitsubishi UFJ Financial Group 3,800 21,075 Mitsui OSK Lines 5,000 28,583 Mizuho Financial Group 16,000 39,333 Nippon Mining Holdings 1,000 3,633 Nippon Sheet Glass 2,000 4,877 Nippon Telegraph & Telephone 900 43,393 Nippon Yusen 7,000 32,715 Nishi-Nippon City Bank 14,000 34,181 Nisshinbo Industries 3,000 21,869 Oriental Land 500 37,925 ORIX 310 13,478 Point 190 8,469 Rakuten 66 38,705 Resona Holdings 2,000 30,724 Sapporo Hokuyo Holdings 5,000 17,745 Seven & I Holdings 1,800 47,972 Shimachu 1,500 31,858 Sony Financial Holdings 9 29,436 Sumitomo 4,000 36,145 Sumitomo Metal Industries 10,000 19,918 Suruga Bank 2,000 17,445 Tokyo Gas 2,000 9,421 Tosoh 9,000 18,799 Toyota Motor 1,310 41,781 Yamaguchi Financial Group 2,000 22,121 Luxembourg1.5% ArcelorMittal 1,577 35,750 Oriflame Cosmetics 650 15,423 Tenaris 2,800 27,749 Netherlands2.6% Corio 530 22,747 Gemalto 900 a 22,137 Koninklijke Ahold 3,700 44,584 Koninklijke DSM 915 22,025 Wolters Kluwer 1,705 30,781 Norway1.9% Fred Olsen Energy 500 12,960 Norsk Hydro 3,500 12,534 Prosafe 8,500 a 32,525 SeaDrill 3,100 25,873 Tandberg 1,700 21,086 Portugal.5% Portugal Telecom 3,401 Singapore.1% Haw Par 3,000 Spain4.1% ACS Actividades de Construccion y Servicios 684 27,587 Banco de Sabadell 4,374 21,954 Banco Santander 3,057 24,738 Enagas 1,600 27,861 Grifols 1,400 24,701 Red Electrica 750 30,922 Telefonica 2,063 36,795 Zardoya Otis 1,450 25,973 Sweden1.1% Kungsleden 3,200 16,448 Svenska Handelsbanken, Cl. A 1,100 12,031 Swedish Match 2,200 29,782 Switzerland7.4% Baloise Holding 397 24,729 Banque Cantonale Vaudoise 82 23,029 Helvetia Holding 35 7,408 Logitech International 900 a 8,745 Nestle 2,390 82,792 Novartis 2,369 98,199 Roche Holding 300 42,262 Schindler Holding 600 27,080 Synthes 255 30,844 Zurich Financial Services 300 54,315 United Kingdom23.6% Admiral Group 1,740 22,669 Aggreko 4,000 22,665 Amlin 7,127 39,661 AstraZeneca 415 16,064 BG Group 4,630 63,776 BHP Billiton 3,300 56,479 BP 12,308 88,202 British American Tobacco 2,400 66,083 British Land 3,435 22,525 Cadbury 4,200 33,994 Compass Group 7,600 37,805 Drax Group 2,739 22,089 GlaxoSmithKline 6,199 109,554 Greene King 4,777 29,335 Hiscox 5,007 22,857 HSBC Holdings 7,421 58,424 Inmarsat 3,897 23,197 Intercontinental Hotels Group 3,339 25,404 Intertek Group 2,150 26,593 Man Group 5,000 14,945 Next 1,301 22,191 Northumbrian Water Group 6,000 20,434 Premier Oil 1,330 a 13,627 Royal Dutch Shell, Cl. A 1,965 49,265 Royal Dutch Shell, Cl. B 2,659 63,889 RSA Insurance Group 19,700 37,599 Segro 4,850 11,228 SOCO International 1,554 a 22,408 Standard Life 9,700 30,891 Thomas Cook Group 3,050 8,433 Unilever 1,350 29,933 United Business Media 4,218 29,570 Vedanta Resources 1,100 8,815 Venture Production 2,400 20,364 Vodafone Group 31,000 58,268 VT Group 3,350 28,886 Whitbread 2,068 24,590 United States1.0% iShares MSCI EAFE Index Fund 1,400 Total Common Stocks (cost $8,033,656) Principal Short-Term Investments.3% Amount ($) Value ($) U.S. Treasury Bills; 0.22%, 6/25/09 (cost $16,985) 17,000 b Total Investments (cost $8,050,641) 99.2% Cash and Receivables (Net) .8% Net Assets 100.0% a Non-income producing security. b All or partially held by a broker as collateral for open financial futures positions. At January 31, 2009, the aggregate cost of investment securities for income tax purposes was $8,050,641. Net unrealized depreciation on investments was $2,671,261 of which $61,021 related to appreciated investment securities and $2,732,282 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF FINANCIAL FUTURES January 31, 2009 (Unaudited) Unrealized Market Value Appreciation/ Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2009 ($) Financial Futures Long Japanese Yen 1 139,225 March 2009 2,702 Swiss Franc 1 107,588 March 2009 1,934 Financial Futures Short British Pound 2 (180,538) March 2009 6,267 Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2009 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 3,651,417 10,903 Level 2 - Other Significant Observable Inputs 1,727,963 0 Level 3 - Significant Unobservable Inputs 0 0 Total 5,379,380 10,903 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ J. David Officer J. David Officer President Date: March 27, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: March 27, 2009 By: /s/ James Windels James Windels Treasurer Date: March 27, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
